                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ISAIAH J. GIVENS, Jr.,
          Plaintiff,
             V.                                      Case No. 3:17-cv-222-KRG-KAP
DR. MUHAMMAD G. NAJI, et al.,
          Defendants

                                   Memorandum Order

             This matter has been referred to Magistrate Judge Keith

A.   Pesto    for     pretrial        proceedings       in    accordance      with     the

Magistrates Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

             The Magistrate Judge filed a Report and Recommendation

on September 28,           2018,    ECF no.    58,    recommending that defendant

Hardesty's        motion    to     dismiss,    ECF    no.    26,    be   granted;    that

defendants        Cantolina,       Pearson,    Smith,       and    Wetzel's   motion    to

dismiss, ECF no. 28, be granted in part and denied in part; that

defendants Barnes, Correct Care Solutions, Nagle, Naji, Thornley,

and Turner's motion to dismiss, ECF no. 34, be granted in part and

denied in part; and that defendant Jack Arango's motion to dismiss,

ECF no. 53, be granted.

             The parties were notified that, pursuant to 28 U.S.C.§

636(b) (1), they had fourteen days to file written objections to the

Report and Recommendation. After an extension of time was granted

plaintiff filed objections at ECF nos. 63, 65,                      as well as q Second

Amended Complaint at ECF no. 64. Plaintiff did not object to the

recommended dismissal of defendants Arango, Wetzel, and Smith, and

as the Magistrate Judge noted,                the Second Amended Complaint does

not attempt to state claims against defendants Arango, Wetzel, and

Smith. Defendant Hardesty responded to plaintiff's objections at

ECF nos. 66, 67.
             The standard of review of objections to a Magistrate

Judge's recommendation depends on whether the objecting party makes

specific objections.         Plaintiff's specific objections are to the

the dismissal of all the defendants other than defendants Arango,

Wetzel, and Smith, see ECF no. 63, the adequacy of any ADA claim,

and the availability of punitive damages.                   The objections do not

discuss    the     effect    of     the     recommendation      that,     as        to       most

defendants, the dismissal of the complaint be without prejudice to

filing    the    Second Amended           Complaint.    Since   the     plaintiff             was

invited to augment the allegations against the defendants other

than Hardesty (and Pearson, but did so as to her anyway) and the

second Amended Complaint has its own motions to dismiss pending,

the only genuine conflicts raised by the objections are to the

availability of punitive damages and the sufficiency of any ADA

claims.

             After de nova review of the record of this matter and the

portions    of    the     Report    and     Recommendation      to    which     specific

objections       were    made,     see    Goney   v    Clark,   749     F2d    5,        7    (3d

Cir.1984), the following order is entered:

                                    7 +h
             AND NOW, this ____ day of March, 2019, it is

             ORDERED that defendant Hardesty's motion to dismiss, ECF

no. 26, is granted and he is dismissed from this action; defendants

Cantolina, Pearson, Smith, and Wetzel's motion to dismiss, ECF no.

28, is granted in part and denied in part, and defendants Wetzel

and   Smith are         dismissed    from    this     action;   defendants          Barnes,

Correct Care Solutions, Nagle, Naji, Thornley, and Turner's motion


                                             2
to dismiss, ECF no. 34, is granted in part and denied in part; and

defendant Jack Arango's motion to dismiss, ECF no. 53, is granted

and he is dismissed from this action.

              The Report and Recommendation is adopted as the opinion

of the Court as to the motions listed above, and the proposed ADA

claims are dismissed for failure to state a claim, without leave

to   amend.    However,   no   ruling       is   made   at    this   time   on   the

availability of punitive damages.                The matter    remains with the

Magistrate Judge for further proceedings.


                                             BY THE COURT:



                                                 ~Tik
                                             KIM R. GIBSON,
                                             UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF




                                        3
